Citation Nr: 1733984	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral foot calluses.


REPRESENTATION

Veteran represented by:	Bryan J. Held, Agent.



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1962 to March 1963 and from September 1990 to October 1990.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision denied the Veteran's application to reopen a claim for a low back disability and denied service connection for bilateral hearing loss, tinnitus, a skin rash, hypertension, and bilateral foot calluses.  

In September 2013, the Board granted the Veteran's petition to reopen his claim of service connection for a low back disability and remanded the issues of entitlement to service connection for a low back disability, bilateral hearing loss, tinnitus, a skin rash, hypertension, and bilateral foot calluses.  In a January 2017 rating decision, the RO granted the Veteran's claims for service connection for left ear hearing loss and tinnitus.  As this action constitutes a full grant of benefits sought on appeal with respect to those claims, they are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, an additional remand is necessary in this matter.

As noted above, the Board previously remanded this matter in September 2013.  At that time, the Board instructed the AOJ to take "appropriate development actions to fully identify all periods of ACDUTRA and INACDUTRA, including contacting the Defense Finance and Accounting Services (DFAS) and requesting the Veteran's pay/finance records" (emphasis added).  The Board then instructed the AOJ to determine the Veteran's specific dates of active duty, ACDUTRA, and INACDUTRA and issue a formal finding regarding each period of active duty, ACDUTRA, and INCADUTRA, in terms of specific dates.  The Board notes that once it remands a matter, it confers on the appellant a right for compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The record indicates that the AOJ attempted to call DFAS in February 2016 but failed to get through when all telephone lines were busy.  No subsequent report of contact or attempt to follow up on this matter with DFAS is noted in the record.  Nonetheless, the AOJ appears to have issued a finding on the Veteran's periods of service.  Unfortunately, this May 2016 document appears to be incomplete.  Although it does include reports of active duty service in 1962, 1963, and 1990 and periods of ACDUTRA and INACDUTRA from 1962 to 1968, the Veteran's claims file also contains service-related leave and earning statements from July 1979, reports of INACDUTRA in 1991 and 1992, and ongoing National Guard performance evaluations throughout the 1980s.  The specific dates of the Veteran's various periods of service are crucial in this claim, as the Veteran has specifically contended that the disabilities for which he is currently seeking service connection relate to periods of service in the unaccounted for periods in the late 1970s and continuing through the 1980s.  A remand is necessary to clarify the specific dates of ACDUTRA, INACDUTRA, and active duty service.

The Board also notes that the VA examiners who evaluated the Veteran in June and July of 2016 in connection with his claims for service connection did not have an accurate understanding of the Veteran's periods of service.  Therefore, additional medical examinations should be scheduled to determine whether there is any link between any of the claimed disabilities and any period of active duty, ACDUTRA, or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to verify the Veteran's periods of active duty service, ACDUTRA, and INACDUTRA.  As part of these efforts, the AOJ MUST contact the Defense Finance and Accounting Services (DFAS) to obtain the Veteran's pay/finance records to determine the specific dates of service.  The AOJ must then issue a formal finding regarding each of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA, and describe these periods using specific dates.

2.  Thereafter, schedule the Veteran for appropriate VA examinations regarding his claimed low back disability, right ear hearing loss, skin rash, hypertension, and bilateral calluses of the feet.

For each examination, the examiner should elicit a full history from the Veteran, including a description of the contended event, injury, or disease that resulted in the claimed disorder.

For each claimed condition, the examiner should state the Veteran's current disability, if any, and whether the disability is as least as likely as not (a 50 percent probability or greater) related to the respective claimed in-service event, injury, or disease.  If the examiner opines that any claimed condition preexisted any period of ACDUTRA or INACDUTRA, the examiner is asked whether it is as least as likely as not (a 50 percent probability or greater) any event, injury, disease, or occurrence during a period of ACDUTRA or INACDUTRA aggravated the claimed disability (worsened the claimed disability beyond the natural progression of the disability).

3.  After completing all indicated development, readjudicate the claims for service connection for a low back disability, right ear hearing loss, a skin rash, hypertension, and bilateral calluses of the feet.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he and his representative should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the \ matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

